Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in this application.

Drawings
The drawings received on 10/5/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 and 4/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “window mode information acquisition module”, “switching module” and “first operation execution module” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Window mode information acquisition module acquires the window mode information from the window mode switching module and is included in second application which is a relay application achieved by the CPU and stored in the storage unit [Fig 3 (141), par 0035, 0041]
Switching module makes a switch to enable or disable operation of the printer status management module and is included in second application which is a relay application achieved by the CPU and stored in the storage unit [Fig 1 (142), par 0035, 0041]
First operation execution module corresponds to printer status management module that executes the background operation and is included in second application which is a relay application achieved by the CPU and stored in the storage unit [Fig 1 (140), par 0035, 0040, 0048]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US-2012/0290966) in view of Jang et al. (US-20190004673).
As to Claim 1, Chae teaches ‘A terminal device control [Fig 1 (100) – mobile terminal] method, comprising: a window mode information acquisition step of acquiring window mode information indicating any one of a single-window mode, which is a mode in which one application runs [Fig 5 (S5010), par 0085 – when a user activates an application (i.e. one application runs), a first application window associated with the activated application may be displayed on an entire display area (i.e. single-window mode)], and a multi-window mode, which is a mode in which a plurality of applications run in parallel [Fig 5 (S5030-S5060), par 0086-0090 – while displaying the first application window, an input received from a user for a multi_screen mode, the first application window is displayed in a first display area and a second application window associated with an application running as a background mode is displayed in a second display area]; a switching step of making a switch, in a case in which the window mode information acquired in the window mode information acquisition step indicates the multi-window mode, to enable or disable a first operation, which is an operation to be performed at least in a time period [Fig 5 (S5030-S5060), par 0086-0090 – while displaying the first application window, an input received from a user for a multi_screen mode, the first application window is displayed in a first display area and a second application window associated with an application running as a background mode (i.e. enabling first operation) is displayed in a second display area]; and a first operation execution step of executing the first operation in a case in which the switch has been made to enable the first operation in the switching step [par 0090 – second application window is displayed in the second display area by activating a second application previously selected by one of a user and a manufacturer]’.
Chae does not disclose expressly ‘for a screen of a terminal device configured to cause an external device to perform operation by communicating to/from the external device; in which a first application for causing the external device to perform operation runs, and is an operation regarding information to be transmitted from the external device to the terminal device’.
Jang teaches ‘for a screen of a terminal device configured to cause an external device to perform operation by communicating to/from the external device; in which a first application for causing the external device to perform operation runs, and is an operation regarding information to be transmitted from the external device to the terminal device [Fig 2A (3, 4, 600), par 0095, 0142 – executing a side sync function of executing at least one app mounted or installed therein on a first window and at least one app mirrored from an external device at the same time which is to be output on a screen region in a second window, thus information is shared between user terminal and external device]’.
Chae and Jang are analogous art because they are from the same field of endeavor, namely digital image data displaying systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a side sync function, multiscreen function or a screen split function with the use of an external device, as taught by Jang. The motivation for doing so would have been to allowing a plurality of apps to be simultaneously executed or a plurality of input manners are simultaneously employed when transforming window information of the external device to correspond to an output format of the display of a user terminal. Therefore, it would have been obvious to combine Jang with Chae to obtain the invention as specified in claim 1.

Further, in regards to claim 5, the terminal device control method of claim 1 is performed on the terminal device of claim 5.
Further, in regards to claim 6, the terminal device control method of claim 1 is fully embodied on the non-transitory recording medium of claim 6.

As to Claim 2, Jang teaches ‘further comprising a received information output step of outputting the information received from the external device to the first application [Fig 2A (3, 4, 600), par 0095, 0142, 0145 – executing a side sync function of executing at least one app mounted or installed therein on a first window and at least one app mirrored from an external device at the same time which is to be output on a screen region in a second window, thus information is shared between user terminal and external device]’.  
Chae and Jang are analogous art because they are from the same field of endeavor, namely digital image data displaying systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a side sync function, multiscreen function or a screen split function with the use of an external device, as taught by Jang. The motivation for doing so would have been to allowing a plurality of apps to be simultaneously executed or a plurality of input manners are simultaneously employed when transforming window information of the external device to correspond to an output format of the display of a user terminal. Therefore, it would have been obvious to combine Jang with Chae to obtain the invention as specified in claim 2.

As to Claim 3, Chae teaches ‘further comprising a response step of making different responses to an operation performed by the first application for the case in which the switch has been made to enable the first operation in the switching step, and a case in which the switch has been made to disable the first operation in the switching step [par 0088-0090, 0101-0104 – responses correspond to when activating a multi_screen mode, dividing the entire display area into a first display area and a second display area, thus enabling background application. When activating single_screen mode, closing one of the first application window in the first display area or second application window in the second display area to display one single display area, thus disabling background operation]’.  

As to Claim 4, Chae teaches ‘further comprising a notification step of providing notification of a mode for the screen of the terminal device [par 0088, 0102-0104 – notification of a mode corresponds to when activating a multi_screen mode, dividing the entire display area into a first display area and a second display area. When activating single_screen mode, closing one of the first application window in the first display area or second application window in the second display area to display one single display area]’.  

Conclusion
The prior art made of record
a. US Publication No.	2012/0290966
b. US Publication No.	2019/0004673

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677